Wyly, J.
On sixteenth of December, 1870, the defendant obtained judgment against the plaintiff for five hundred dollars and costs of suit. On thirteenth of June, 1871, the plaintiff brought this suit to annul said judgment and injoined the execution thereof pending the action. This, then, is an effort to revise a judgment for five hundred dollars and costs of suit. Of our own motion we must dismiss the appeal, because this court is without jurisdiction ratione material.
*62In order to determine the jurisdiction of this court, the amount in dispute at the time the suit was filed, alone must be considered. The defendant then demanded of the plaintiff five hundred dollars, only. Costs subsequently accruing can not be estimated so as to give this court jurisdiction of the case, which it did not have when the litigation began. An action not revisable by an appeal is riot revisable in this court by an action of nullity or by an appeal from the judgment in the action of nullity. This court, not having jurisdiction of the judgment,, because the matter in dispute did not exceed five hundred dollars, has no jurisdiction to revise it in either of the modes provided by the Code of Practice. A different view was taken of the matter at the time the motion to dismiss was rejected by this court; but after more mature reflection, we are of the opinion that we erred in not dismissing the-appeal at that time. That error must be corrected now, because this-court can not rightfully assume a jurisdiction not conferred by the Constitution.
It is therefore ordered that the appeal herein be dismissed at appellants costs.